      Case 1:20-cv-01513-CCB Document 1-2 Filed 06/08/20 Page 1 of 2




                                                      CCB-20-1513




06/08/2020
Case 1:20-cv-01513-CCB Document 1-2 Filed 06/08/20 Page 2 of 2
      Case 1:20-cv-01513-CCB Document 1-3 Filed 06/08/20 Page 1 of 2




                                                      CCB-20-1513




06/08/2020
Case 1:20-cv-01513-CCB Document 1-3 Filed 06/08/20 Page 2 of 2
     Case 1:20-cv-01513-CCB Document 1-4 Filed 06/08/20 Page 1 of 2




                                                     CCB-20-1513




06/08/2020
Case 1:20-cv-01513-CCB Document 1-4 Filed 06/08/20 Page 2 of 2
      Case 1:20-cv-01513-CCB Document 1-5 Filed 06/08/20 Page 1 of 2




                                                      CCB-20-1513




06/08/2020
Case 1:20-cv-01513-CCB Document 1-5 Filed 06/08/20 Page 2 of 2
      Case 1:20-cv-01513-CCB Document 1-6 Filed 06/08/20 Page 1 of 2




                                                      CCB-20-1513




06/08/2020
Case 1:20-cv-01513-CCB Document 1-6 Filed 06/08/20 Page 2 of 2
      Case 1:20-cv-01513-CCB Document 1-7 Filed 06/08/20 Page 1 of 2




                                                      CCB-20-1513




06/08/2020
Case 1:20-cv-01513-CCB Document 1-7 Filed 06/08/20 Page 2 of 2
